          Case 7:14-cr-00476-CS Document 462 Filed 03/13/20 Page 1 of 1



                                        LAW OFFICES OF
                            KOFFSKY & FELSEN, LLC
                                    1150 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                        (203) 327-1500
                                   FACSIMILE (203) 327-7660



                                                     March 13, 2020

Via ECF

The Honorable Cathy Seibel
United States District Judge                                Re-sentencing adjourned to 5/14/20 at 2:30 pm.
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Ronnie King                                                                   3/13/20
       7:14cr476 (CS)

Dear Judge Seibel:

        As a result of defendant Rodney King’s application for relief following the U.S. Supreme
Court’s holding in U.S. v. Davis, 588 U.S. ___ (2019), the undersigned was appointed as successor
counsel for Mr. King in his resentencing which has been scheduled for March 27, 2020. I
respectfully request that the Court adjourn Mr. King’s resentencing to April 30, 2020 or at a later
time convenient to the Court.

       The reason for this request is that the undersigned did not receive the defendant’s amended
Presentence Report until its filing on February 21, 2020 and the undersigned has had insufficient
opportunity to meet with the detained client and prepare a memorandum in support of his re-
sentencing for the Court’s consideration. The undersigned has discussed the continuance request
with A.U.S.A. Scott Hartman who has indicated that he has no objection to this request.

       For the above stated reasons, the undersigned respectfully requests that the Court adjourn
Mr. King’s re-sentencing to April 30, 2020 or at a later time convenient to the Court.


                                             Respectfully submitted

                                             _Bruce D. Koffsky___
                                             Bruce D. Koffsky

cc:    Scott Hartman, A.U.S.A.
